UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4796


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRANCE GERARD FREEMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-cr-00032-D-1)


Submitted:   July 29, 2010                 Decided:   August 30, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terrance Gerard Freeman pled guilty, without a plea

agreement, to possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2006).                          The district court

determined          that     the    offense        was    committed        after     Freeman

sustained two prior felony convictions for crimes of violence,

see    U.S.    Sentencing          Guidelines      Manual       (“USSG”)     § 2K2.1(a)(2)

(2007),       and     sentenced      Freeman       to    106    months’     imprisonment.

Freeman challenges this sentence on appeal.                          Finding no error,

we affirm.

               Counsel       contends    that      the    district     court       erred    in

determining that N.C. Gen. Stat. § 14-72(b)(1) (2009) (larceny

from the person) is a “crime of violence” under § 2K2.1(a)(2),

as that term is defined by USSG § 4B1.2(a) (2007).                                 See USSG

§ 2K2.1, cmt. n.1.                 This argument, however, is foreclosed by

this court’s recent decision in United States v. Jarmon, 596

F.3d 228, 233 (4th Cir. 2010), which held that North Carolina’s

“larceny from the person resembles the enumerated offense of

burglary both in kind and in degree of risk, and so constitutes

a     ‘crime        of     violence’     under      the        ‘otherwise’     clause       of

§ 4B1.2[(a)(2)]            . . . .”       We       therefore       conclude        that    the

district       court        did    not   err       in    its     application       of     USSG




                                               2
§ 2K2.1(a)(2). ∗   See Jarmon, 596 F.3d at 230 (stating standard of

review).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




     ∗
       Freeman concedes that he has another conviction for a
crime of violence.



                                    3